Citation Nr: 1533471	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-28 903	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic bronchitis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for chronic frontal sinusitis. 

4.  Entitlement to service connection for allergic or vasomotor rhinitis.

5.  Entitlement to service connection for bronchial asthma.  

6.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and her representative testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.   

The Board notes that although the appeal for the claim of chronic bronchitis was not received in a timely fashion, VA waived its objections to that claim's timeliness by accepting it for jurisdiction at the Veteran's hearing.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal).  

The issues of entitlement to service connection for bilateral pes planus; entitlement to service connection for chronic frontal sinusitis; entitlement to service connection for allergic or vasomotor rhinitis; entitlement to service connection for bronchial asthma; and entitlement to service connection for chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 				FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied entitlement to service connection for chronic bronchitis, and the Veteran did not appeal this decision. 

2.  Evidence received since the April 2009 rating decision relates to the basis of the prior denial. 


CONCLUSIONS OF LAW

1.   The April 2009 rating decision that denied entitlement to service connection for chronic bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the April 2009 rating decision with regard to chronic bronchitis is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In April 2009, the Veteran's claim for entitlement to service connection for chronic bronchitis was denied by the Houston, Texas RO, as there was no evidence the chronic bronchitis occurred in service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

In 2010, the Veteran submitted additional evidence relevant to her claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the April 2009 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  The Veteran, for example, included VA treatment notes from 2000 until 2011 which contained multiple diagnoses of chronic bronchitis.  Moreover, she included statements explaining that she first experienced bronchitis in the service.  These medical notes and statements were not included in the record for her April 2009 rating decision. 

This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.        


ORDER

The application to reopen the claim of entitlement to service connection for chronic bronchitis is granted.  


REMAND

The Veteran contends that she is entitled to service connection for bilateral pes planus; chronic frontal sinusitis; allergic or vasomotor rhinitis; bronchial asthma; and chronic bronchitis.  The Board finds a VA examination is warranted, as the Veteran appropriately demonstrated competent evidence of current disabilities, as well as evidence connecting those disabilities to in-service occurrences, but that there is not enough information to make a decision on the merits. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

First, the Veteran provided sufficient evidence to fulfill the first requirement of 38 U.S.C.A. § 5103(d)(2): current evidence of disabilities.  Evidence in the Veteran's file demonstrates that she suffers from respiratory diseases and bilateral pes planus.  Indeed, the Veteran was diagnosed with asthma, bronchitis, and/or sinusitis or allergies numerous times since her discharge from service.  Specifically, doctors noted such conditions in June 2000; October 2000; November 2001; December 2001; February 2002; April 2002; May 2002; June 2002; July 2002; August 2002; February 2003; August 2003; October 2003; April 2005; September 2005; and September 2007.   

Second, the Veteran fulfills the second prong of 38 U.S.C.A. § 5103(d)(2): evidence the Veteran also experienced the disabilities in service.  Service treatment records document that the Veteran sought treatment in January 1978 for a cold, difficulty breathing, and foot problems.  Subsequently, the Veteran was diagnosed with bronchitis, and also prescribed arch supports for her flat feet.  Additionally, in February 1978, the Veteran sought treatment for a sore throat, cold, and nasal congestion.  Moreover, at her exit examination in February 1978, the Veteran indicated that she suffered from chronic bronchitis. At her hearing, and in multiple statements, the Veteran said that she believed her listed disabilities stemmed from the respiratory and foot problems she suffered from in service. 

Third, the evidence demonstrates that the respiratory and foot problems the Veteran experienced back in service may be connected to the disabilities for which she seeks service connection today.  The Veteran's VA medical records stated that she has experienced chronic respiratory problems, such as wheezing, cough, and congestion, since her time in service.  The Board finds this statement probative and in fulfillment of the third requirement of 38 U.S.C.A. § 5103(d)(2). 

Lastly, the Board finds there is insufficient evidence on file to make a decision on this claim.  While the Veteran has diagnoses of respiratory disabilities and evidence of respiratory disabilities in service, two medical notes (specifically, notes made in September 2005 and September 2007) mention that the Veteran's 30-year smoking habit may be at the root of her respiratory problems.  Thus, because the evidence is not conclusive, and because the Veteran fulfilled her duties under 38 U.S.C.A. § 5103(d)(2), it is the Board's duty to provide the Veteran with an examination by a VA medical doctor to determine the etiology of the Veteran's disabilities. 

For the foregoing reasons, and because the Board cannot substitute its own medical judgment for that of another medical professional, a VA examination is required to ascertain the etiology of the Veteran's bilateral pes planus; chronic frontal sinusitis; allergic or vasomotor rhinitis; bronchial asthma; and chronic bronchitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's Social Security Disability records and medical examinations. 

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's respiratory disabilities-to include chronic frontal sinusitis, allergic or vasomotor rhinitis, bronchial asthma, and chronic bronchitis-in particular, whether the Veteran's respiratory disease is the result of her active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the statements in the hearing transcript and file regarding the Veteran's contentions that her respiratory disabilities began during active duty service.

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's respiratory disabilities are related to her active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's disabilities without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's bilateral pes planus, in particular, whether the Veteran's bilateral pes planus is the result of her active duty service or began in active duty service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the statements in the hearing transcript and file regarding the Veteran's contentions that her bilateral pes planus began during active duty service.

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's bilateral pes planus is related to her active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's disabilities without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


